Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	This action is a non-final, first office action in response to application 16/391,099 filed on April, 22, 2019. Claim(s) 1-10 are currently pending and have been examined.

Claim Interpretation
	Claim 1 recites the performance of steps subject to the following conditions precedent “…if the arbitrary consumer account selects the drop-off information of the specific repository account…,” and “…if the specific repository account confirms the delivery in step (F).” As an initial matter, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. Furthermore, the court in, Ex part Schulhauser, stated when analyzing the claimed method as a whole based on broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the interpretation of the claimed method to be performed, see MPEP 2111.04(II). Examiner, respectfully, notes that Claim 1 merely requires “wherein the arbitrary consumer account is any one from the plurality of consumer accounts,” be performed. As such, the claimed step(s) subject to conditions precedent, listed above, need not be given patentable weight. Examiner, further, notes that for compact prosecution examiner has applied prior art to the above limitation, see the below rejection.

	Claim(s) 7 recites the performance of steps subject to the following conditions precedent “…if the personal information is entered through the repository-account creation portal,” and “if the background-check is favorable.” As an initial matter, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. Furthermore, the court in, Ex part Schulhauser, stated when analyzing the claimed method as a whole based on broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the interpretation of the claimed method to be performed, see MPEP 2111.04(II). Examiner, respectfully, notes that Claim 7 merely requires “providing a repository-account creation portal hosted on the remote server,” “prompting to enter personal information through the repository-account creation portal,” and “retrieving a background-check result for the personal information with the remote server,” be performed. As such, the claimed step(s) subject to conditions precedent, listed above, need not be given patentable weight. Examiner, further, notes that for compact prosecution examiner has applied prior art to the above limitation, see the below rejection.

	Claim 8 recites the performance of steps subject to the following conditions precedent “…if the specific repository account confirms the delivery request....” As an initial matter, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. Furthermore, the court in, Ex part Schulhauser, stated when analyzing the claimed method as a whole based on broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the interpretation of the claimed method to be performed, see MPEP 2111.04(II). Examiner, respectfully, notes that Claim 8 merely requires “sending a delivery request from the corresponding consumer PC device of the arbitrary consumer account, through the remote server, and to the corresponding repository PC device of the specific repository account during the step (E), wherein the delivery request includes the set of package-handling logistics,” and “prompting the specific repository account to confirm the delivery request through the corresponding repository PC device,” be performed. As such, the claimed step(s) subject to conditions precedent, listed above, need not be given patentable weight. Examiner, further, notes that for compact prosecution examiner has applied prior art to the above limitation, see the below rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Step 2A Prong 1: Independent Claim 1, recites determining a plurality of customer and repository delivery locations, which, a customer is able to select a location and enter package handling preferences. The entity will then provide the location owners with the customers preferences, which, the location owners are able to confirm the delivery and relay the delivery to the customer device. Independent Claim 1, as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic principles or practices, commercial interactions (e.g., agreements in the form of contracts, sales activities and/or business relations), and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). Independent Claim 1, recite(s) “providing a plurality of consumer accounts,” “providing a plurality of repository accounts,” “prompting each consumer account to select the drop-off information of a specific repository account, wherein the specific repository account is from the plurality of repository account,” “prompting at least one arbitrary consumer account to enter a set of package-handling logistics, if the arbitrary consumer account selects the drop-off information of the specific repository account, wherein the arbitrary consumer account is any one from the plurality of consumer accounts,” “relaying the set of package-handling logistics to the specific repository account,” “prompting the specific repository account to confirm a delivery in accordance to the set of package-handling logistics,” and “relaying a confirmation of the delivery to the arbitrary consumer account, if the specific repository account confirms the delivery in step (F),” step(s) are merely certain methods of organizing human activity: fundamental economic principles or practices, commercial interactions (e.g., agreements in the form of contracts, sales activities and/or business relations), and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). For instance Independent Claim 1, are similar to an entity providing drop-information to a customer for selection, which, the customer is able to select the drop-off information including package handling preferences. The entity will then provide the customer preferences to the drop-off location owner, which, the owner is then able to confirm the delivery of the package based on the customer preferences and delivery a confirmation to the customer once the package is dropped-off.  The mere recitation of generic computer components (Claim 1: a consumer personal computing (PC) device, a remote server, and a repository PC device) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim 1 recite an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because Independent Claim 1 as a whole describes how to generally “apply,” the concept(s) of “providing,” “providing,” “prompting,” “prompting,” “relaying,” “prompting,” and “relaying,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a consumer personal computing (PC) device, a remote server, and a repository PC device). Examiner, notes that the consumer personal computing (PC) device, remote server, and repository PC device, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving and transmitting information which is no more than “applying,” the judicial exception. See, a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Also, in this case, applicants limitations recite that the additional elements are able to receive drop-off information and package handling information, which, will be used to determine a location owner delivery location that the owner of the delivery location will provide a confirmation based on the package handling information received and the confirmation will be displayed to the customer thus at best is merely collecting order information, displaying the order packaging information after manipulating the packing information, which, is the equivalent to the words of apply it, see Intellectual Ventures I v. Capital One Fin. Corp., MPEP 2106.05(f)(1). Also, similar to, Electric Power Group, LLC v. Alstom S.A., where the court found that selecting information, based on types of information and availability of information in a power-gird environment, for collection, analysis, and display was considered to be selecting a particular data source or type of data to be manipulated, which, is merely insignificant extra-solution activity, see MPEP 2106.05(g). Here, applicant has provided limitations that of a consumer selecting a drop-off location and package handling information (i.e., selecting a particular data source or type of data to be manipulated), which ,the system will then provide the package handling information to the owner of the delivery location and the owner is able to confirm the delivery based on the package handling information and provide a confirmation notification to the customer thus receiving drop-off and package information for determining a drop-off location based on the received package handling information then display a confirmation based on receiving the package at best amounts to selecting a particular data source or type of data to be manipulated, which, is a form of insignificant extra-solution activity. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity, which, are not practical application(s) of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Examiner further, notes that the additional element(s) (i.e., repository PC device) is considered insignificant extra-solution activity, see above analysis. Similar to, TLI Communications LLC vs. AV Auto. LLC, the court found that utilizing an intermediary computer to forward information is well-understood, routine, and conventional computer function(s). Here, applicant has provided that the repository PC device is well-understood, routine, and conventional when the repository PC device can receive and transmit information via a remote server (i.e., intermediary computer), as taught in applicant’s specification Page 5, Lines 1-5 and 13-15 and Page 7, Lines 7-10. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim(s) 4, 6, and 8-9: The various metrics of Dependent Claim(s) 4, 6, and 8-9 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim 1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
	Claim 2: The additional limitation(s) of describing “prompting,” “relaying,” and “compiling,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation(s) of “prompting each repository account to enter the at least one drop-off location and availability information,” “relaying the at least one drop-off location and the availability information,” and “compiling the at least one drop-off location and availability information into the drop-off information for each repository account,” falls within certain methods of organizing human activity. The limitations that amount to “apply it,” are the repository PC device and remote server. Examiner, notes that the repository PC device and remote server are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely receiving,  transmitting, and storing information which is no more than “applying,” the judicial exception.  For the reasons described above with respect to Claim 2 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 3 and 5: The additional limitation(s) of describing “providing,” and “retrieving,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation(s) of “providing,” “retrieving the drop-off location of each repository account,” and “retrieving the current location of each consumer account,” respectively, falls within certain methods of organizing human activity. The limitations that amount to “apply it,” are the repository PC device, GPS module, consumer PC device, and global positioning system (GPS) module, respectively. Examiner, notes that the global positioning system (GPS) module, GPS module, consumer PC device, and repository PC device, respectively, are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely receiving and  transmitting location information which is no more than “applying,” the judicial exception.  For the reasons described above with respect to Claim 2 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 7: The additional limitation(s) of describing “providing,” “prompting,” “sending,” “retrieving,” and “appending,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation(s) of “providing,” “prompting to enter personal information,” “sending a background-check request for the personal information, if the personal information is entered,” “retrieving a background-check result for the personal information with the remote server,” and “appending a new repository account into the plurality of repository accounts, if the background-check result is favorable,” falls within certain methods of organizing human activity. The limitations that amount to “apply it,” are the repository-account creation portal, the remote server, and the third-party server. Examiner, notes that the repository-account creation portal, the remote server, and the third-party server are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving and transmitting location information which is no more than “applying,” the judicial exception.  Also, similar to CyberSource v. Retail Decisions, Inc., the court found that the limitations were insignificant extra-solution activity when the limitations obtained information about transactions using the internet to verify credit card transactions, which, at best was merely data gathering. Here, applicant has provided receiving information about a user, which, will be used to verify the background information of that user, which, at best is merely data gathering. Furthermore, similar, to Symantec, when the court found receiving or transmitting data over a network was well-understood, routing, and conventional functions. Here, the remote server  is able to receive background information from a third party server, which, at best is a well-understood, routing, and conventional function, see applicant’s specification Page 7, Lines 12-28.  For the reasons described above with respect to Claim 2 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 10: The additional limitation(s) of describing “providing,” “purchasing,” and “executing,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation(s) of “providing,” “purchasing a deliverable product with the arbitrary consumer account,” and “executing steps (C) through (G) for the deliverable product,” respectively, falls within certain methods of organizing human activity. The limitations that amount to “apply it,” are the online shopping platform and the external server. Examiner, notes that the online shopping platform and the external server are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely receiving and  transmitting information which is no more than “applying,” the judicial exception.  For the reasons described above with respect to Claim 10 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-10 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), extra-solution activity, and well-understood, routine, and conventional computer functions, which, do not provide an inventive concept. Therefore, Claim(s) 1-10 are not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sager et al. (US 2015/0262125) in view of Lievens et al (US 10,402,775) .
	Regarding Claim 1, Sager et al., teaches a method of providing a secure parcel service, the method comprises the steps of: 
providing a plurality of consumer accounts managed by at least one remote server. (Paragraph(s) 0051-0052, 0034, 0040, and 0055)(Sager et al. teaches a customer (e.g., consignee) is able to create/register as a delivery customer, which, the customer is able to provide necessary biographic and/or geographic information. The customer’s information will be provided to the carrier system, which, the carrier system (i.e., remote server) will store the various customer profile information. Sager et al., also, teaches that carrier system includes one or more servers, which, are located remotely (i.e., remote server), see paragraph(s) 0034 and 0040) 
wherein each consumer account is associated with a corresponding consumer personal computing (PC) device. (Paragraph(s) 0051)(Sager et al. teaches that the customer/consignee can log into the enroll/register webpage via the computing device) 
providing a plurality of repository accounts managed by the remote server, wherein each location service owner account is associated with a corresponding repository PC device and includes drop-off information.  (Paragraph(s) 0053, 0056-0057, and 0079)(Sager et al. teaches that a customer can register to become a repository/alternative consignee (i.e., repository accounts). Sager et al., further, teaches that the repository/alternative consignee can also provide their address information (i.e., drop-off information) and their preference information, which, the preference information includes unavailability information. Examiner, respectfully, notes that the carrier system (i.e., remote server) can store the profile information for the customers, see paragraph(s) 0040 and 0055)
prompting each consumer account to select the drop-off information of a specific repository account through the corresponding consumer PC device,  wherein the specific repository account is from the plurality of repository account. (Paragraph(s) 0062, 0070-0072, and 0075)(Sager et al. teaches the system can prompt the original consignee to select a repository/alternative consignee. Sager et al., further, teaches that candidate repository/alternative consignee locations are predetermined based on being within a threshold distance of the primary and/or secondary address of the original consignees profile. The system can rank the repository/alternative consignee locations based on their availability and if it is determined that one of the locations are not available then the system will provide other repository/alternative consignee locations for selection. Examiner, notes, that the system can offer a second, third, and/or fourth repository/alternative consignee location for selection (i.e., specific repository account is from the plurality of repository account), see paragraph 0075)  


prompting the specific repository account to confirm a delivery 
relaying a confirmation of the delivery from the corresponding repository PC device of the specific repository account, through the remote server, and to the corresponding consumer PC device of the arbitrary consumer account, if the specific repository account confirms the delivery in step (F). (Paragraph(s) 0076-0077 and 0086)(Sager et al. teaches that a notification will be provided to the customer device indicating that the package has been delivered. The repository/alternative consignee can request and require the original consignee acknowledge the pickup of the package. Examiner, notes, that the claim is analyzed as the user providing the confirmation via the repository device, which, the confirmation is provide via the server, which, the server will then provide the notification to the user. However, if the user provides the confirmation in the above Step then the repository PC device is not required to provide such confirmation to the remote server, see the above claim interpretation section above)
	With respect to the above limitations: while Sager et al. teaches a server that is able to store customer profiles and repository/alternative consignee profiles. The profiles stored included address locations for delivering a package. Sager et al., further, teaches that the original consignee is able to select a repository/alternative consignee, which, a package will be delivered to the selected repository/alternative consignee and a notification will be sent to an original consignee based on the repository/alternative consignee having the original consignee confirm the delivery and/or the original consignee signing off on the delivery and a notification of confirmation will be provided to the original consignee. However, Sager et al., doesn’t explicitly teach that the original consignee will provide package-handling preferences, which, those package handling preferences will be provided to the repository/alternative consignee and the repository/alternative consignee will confirm the package delivery based on the package handling preferences. 
	But, Lievens in the analogous art of determining delivery/pickup locations, teaches
prompting at least one arbitrary consumer account to enter a set of package-handling logistics through the corresponding consumer PC device, if the arbitrary consumer account selects the drop-off information of the specific repository account, wherein the arbitrary consumer account is any one from the plurality of consumer accounts. (Column 16, Lines 1-8 and 27-54)(Lievens teaches an intended recipient is able to indicate one or more delivery/pickup locations for the parcel to be delivered (i.e., if the arbitrary consumer account selects the drop-off information of the specific repository account(s)). Lievens, further, teaches that the intended recipient will be able to provide to the computing system one or more parcel handling preferences, which, these preferences will include particular attended delivery/pickup locations, ranking attended delivery/pickup locations for re-routing the package, and/or holding/delaying the delivery of the package until there is capacity at the specified delivery/pickup locations (i.e., package-handling logistics). Examiner, respectfully, notes based on BRI and applicant’s limitation that recites “…arbitrary consumer account is any one from the plurality of consumer accounts,” that the arbitrary consumer account can be the same consumer account as the original consumer account and doesn’t have to be a different consumer account) 
relaying the set of package-handling logistics from the corresponding consumer PC device of the arbitrary consumer account, through the remote server, and to the corresponding repository PC device of the specific repository account.  (Column 1, Lines 45-66); (Column 3, Lines 12-21); and (Column 16, Lines 27-54)(Lievens teaches the delivery/pickup locations are equipped with a computer system (i.e., repository PC device of the specific repository account) for communicating with the one or more computing devices associated with recipient of the parcels, see Column 3, Lines 12-21. teaches that the computer system is able to receive the user one or more parcel handling preferences, see Column 1, Lines 45-66 and Colum 16, Lines 27-54) 
prompting the specific repository account to confirm a delivery in accordance to the set of package-handling logistics. (Column 3,  3-40); (Column 13, Lines 10-15); and (Column 16, Lines 55-64)(Lievens teaches that the computer system is able to transmit an e-mail, text, or other message to the recipient computing device indicating that the parcel has been received by the attended delivery/pickup location and is ready to be picked up. further, teaches that the parcel can be re-routed to the proper delivery/pickup location based on the intended recipient package handling preferences, see Column 16, Lines 28-33 and 55-64)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system that will store consignee and repository consignee accounts, which, will store delivery addresses for the consignee packages to be delivered, which, a confirmation will be provided to the consignee that the package has been delivered of Sager et al.,  by incorporating the teachings of receiving intended user package handling preferences that will be provided to the deliver/pickup location computing system and the delivery/pickup locations will provide a confirmation for the delivery based on the user package handling preferences of Lievens, with the motivation to help improve the safety of package deliveries by delivering packages to attended delivery/pickup locations until the recipient is available to pickup the parcel. (Lievens: Column 4, Lines 50-57)

	Regarding Claim 2, Sager et al./Lievens, teaches all the limitations as applied to Claim 1 and the steps of
prompting each repository account to enter the at least one drop-off location and availability information with the corresponding repository PC device. (0053, 0056-0057, and 0079)(Sager et al. teaches that a customer can register to become a repository/alternative consignee (i.e., repository accounts). Sager et al., further, teaches that the repository/alternative consignee can also provide their address information (i.e., drop-off information) and their preference information, which, the preference information includes unavailability information such as to not make them a repository consignee if they are on vacation or the like (i.e., availability information). Examiner, respectfully, notes that the carrier system (i.e., remote server) can store the profile information for the customers, see paragraph(s) 0040 and 0055)
relaying the at least one drop-off location and the availability information from the corresponding repository PC device to the remote server. (Paragraph(s) 0053 and 0055-0057)(Sager et al. teaches that the customer that register as a repository/alternative consignee can provide address information along with availability information and this information will be stored in the carrier system. Examiner, respectfully, notes that the carrier system includes a remote server system, see paragraph(s) 0034 and 0040)
compiling the at least one drop-off location and the availability information into the drop-off information for each repository account with the remote server before step (C). (Paragraph(s) 0055-0057)(teaches that the system will store the customer profile information, which, will include the customers that registrar as a repository/alternative consignee that includes the repository/alternative consignee address information and availability information. Examiner, respectfully, notes that after the original consignee and repository/alternative consignees have undergone the registration process then the system will allow the original consignee to select the repository/alternative consignees, see paragraph 0063) 
	Regarding Claim 6, Sager et al./Lievens et al., teaches all the limitations as applied to Claim 1 and the step of managing a line of communication between the arbitrary consumer account and the specific repository account through the remote server. (Paragraph 0033-0034, 0039-0040)(Sager et al. teaches that the one or more consignee computing devices can be in electronic communication with one another over the same or different wireless or wired networks. Sager et al., further, teaches that he carrier system is able to receive and transmit data to the consignee computing devices. The carrier system can include a remote server, see paragraph(s) 0034 and 0040. Examiner, respectfully, notes that the consignee can include the original consignee and the repository/alternative consignee)
	Regarding Claim 8, Sager et al./Lievens et al., teaches all the limitations as applied to Claim 1.
	However, Sager et al., doesn’t explicitly teach the steps of: 
sending a delivery request from the corresponding consumer PC device of the arbitrary consumer account, through the remote server, and to the corresponding repository PC device of the specific repository account during the step (E), wherein the delivery request includes the set of package-handling logistics.
prompting the specific repository account to confirm the delivery request through the corresponding repository PC device.
executing step (F), if the specific repository account confirms the delivery request. 
	But, Lievens in the analogous art of , teaches the steps of: 
sending a delivery request from the corresponding consumer PC device of the arbitrary consumer account, through the remote server, and to the corresponding repository PC device of the specific repository account during the step (E), wherein the delivery request includes the set of package-handling logistics. (Column 1, Lines 45-66); and (Column 16, Lines 1-8 and 27-54)(Lievens teaches an intended recipient is able to indicate one or more delivery/pickup locations for the parcel to be delivered (i.e., if the arbitrary consumer account selects the drop-off information of the specific repository account(s)). Lievens, further, teaches that the intended recipient will be able to provide to the computing system one or more parcel handling preferences, which, these preferences will include particular attended delivery/pickup locations, ranking attended delivery/pickup locations for re-routing the package, and/or holding/delaying the delivery of the package until there is capacity at the specified delivery/pickup locations (i.e., package-handling logistics). Lievens, further, teaches that the computer system is able to receive the user one or more parcel handling preferences, see Column 1, Lines 45-66 and Colum 16, Lines 27-54)
prompting the specific repository account to confirm the delivery request through the corresponding repository PC device. (Column 3,  3-40); (Column 13, Lines 10-15); and (Column 16, Lines 55-64)(Lievens teaches that the computer system is able to transmit an e-mail, text, or other message to the recipient computing device indicating that the parcel has been received by the attended delivery/pickup location and is ready to be picked up. Lievens, further, teaches that the parcel can be re-routed to the proper delivery/pickup location based on the intended recipient package handling preferences, see Column 16, Lines 28-33 and 55-64)
executing step (F), if the specific repository account confirms the delivery request. (Column 3,  3-40); (Column 13, Lines 10-15); and (Column 16, Lines 55-64)(Lievens teaches that the computer system of the delivery/pickup locations is able to transmit an e-mail, text, or other message to the recipient computing device indicating that the parcel has been received (i.e., confirming the delivery request) by the attended delivery/pickup location and is ready to be picked up. Lievens, further, teaches that the parcel can be re-routed to the proper delivery/pickup location based on the intended recipient package handling preferences, see Column 16, Lines 28-33 and 55-64)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system that will store consignee and repository consignee accounts, which, will store delivery addresses for the consignee packages to be delivered, which, a confirmation will be provided to the consignee that the package has been delivered of Sager et al.,  by incorporating the teachings of receiving intended user package handling preferences that will be provided to the deliver/pickup location computing system and the delivery/pickup locations will provide a confirmation for the delivery based on the user package handling preferences of Lievens, with the motivation to help improve the safety of package deliveries by delivering packages to attended delivery/pickup locations until the recipient is available to pickup the parcel. (Lievens: Column 4, Lines 50-57)

	Regarding Claim 10, Sager et al./Lievens, teaches all the limitations as applied to Claim 1 and the steps of 


executing steps (C) through (G) for the deliverable product. (Sager et al. teaches a consignee is able to provide shipping information/data for a delivery item (i.e., deliverable product). Sager et al., further, teaches (Paragraph(s) 0053, 0056-0057, 0062, 0070-0072, 0076-0075, and 0079)(Sager et al. teaches that a customer can register to become a repository/alternative consignee (i.e., repository accounts). Sager et al., further, teaches that the repository/alternative consignee can also provide their address information (i.e., drop-off information) and their preference information, which, the preference information includes unavailability information. Sager et al., also, teaches the system can prompt the original consignee to select a repository/alternative consignee. The candidate repository/alternative consignee locations are predetermined based on being within a threshold distance of the primary and/or secondary address of the original consignees profile. The system can rank the repository/alternative consignee locations based on their availability and if it is determined that one of the locations are not available then the system will provide other repository/alternative consignee locations for selection. Sager et al., further, teaches that once the delivery is made a notification will be sent. Sager et al.,  further, teaches that the repository/alternative consignee will request and require the original consignee acknowledge pick-up of the package. Sager et al., further, teaches that the user is able to provide the confirmation) 
	With respect to the above limitations: while Sager et al. teaches a user is able to provide shipment information for a delivery item, which, the server is able to store the customer profiles and repository/alternative consignee profiles. The profiles stored included address locations for delivering a package. Sager et al., further, teaches that the original consignee is able to select a repository/alternative consignee, which, a package will be delivered to the selected repository/alternative consignee and a notification will be sent to an original consignee based on the repository/alternative consignee having the original consignee confirm the delivery and/or the original consignee signing off on the delivery and a notification of confirmation will be provided to the original consignee. However, Sager et al., doesn’t explicitly teach the customer purchasing the item from an online shopping platform and after the purchase the system will complete steps (E) through (F). 
 	But, Lievens in the analogous art of determining delivery/pickup locations, teaches
providing an online shopping platform hosted by at least one external server.  (Column 11, Lines 55-65)(Lievens teaches a user is able to complete an order of an item through a retail website (i.e., online shopping platform))
purchasing a deliverable product through the online shopping platform with the arbitrary consumer account. (Column 8, Lines 32-40)(Lievens teaches that the user is able to request purchases an item from the online retail store at the time of looking for reviews of the plurality of delivery/pickup locations)
executing steps (E) through (F).  (Column 1, Lines 45-66); (Column 3, Lines 12-40); (Column 13, Lines 10-15); and (Column 16, Lines 1-8 and 27-54)(Lievens teaches an intended recipient is able to indicate one or more delivery/pickup locations for the parcel to be delivered (i.e., if the arbitrary consumer account selects the drop-off information of the specific repository account(s)). Lievens, further, teaches that the intended recipient will be able to provide to the computing system one or more parcel handling preferences, which, these preferences will include particular attended delivery/pickup locations, ranking attended delivery/pickup locations for re-routing the package, and/or holding/delaying the delivery of the package until there is capacity at the specified delivery/pickup locations (i.e., package-handling logistics). Lievens, also, teaches the delivery/pickup locations are equipped with a computer system (i.e., repository PC device of the specific repository account) for communicating with the one or more computing devices associated with recipient of the parcels, see Column 3, Lines 12-21. Lievens, also, teaches that the computer system is able to receive the user one or more parcel handling preferences, see Column 1, Lines 45-66 and Colum 16, Lines 27-54. Lievens, further, teaches that the computer system is able to transmit an e-mail, text, or other message to the recipient computing device indicating that the parcel has been received by the attended delivery/pickup location and is ready to be picked up. Lievens, further, teaches that the parcel can be re-routed to the proper delivery/pickup location based on the intended recipient package handling preferences, see Column 16, Lines 28-33 and 55-64)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system that will store consignee and repository consignee accounts, which, will store delivery addresses for the consignee packages to be delivered, which, a confirmation will be provided to the consignee that the package has been delivered of Sager et al.,  by incorporating the teachings of a user ordering and purchasing an item from a retail website, which, the user is able to provide package handling information and the delivery/pickup locations will be provided to the user based on the user’s preferences of Lievens, with the motivation to help improve the safety of package deliveries by delivering packages to attended delivery/pickup locations until the recipient is available to pickup the parcel. (Lievens: Column 4, Lines 50-57)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sager et al. (US 2015/0262125) in view of Lievens et al (US 10,402,775), as applied to Claim 2, and further in view of Lipschitz (WO 2017/000014 A1) .
Regarding Claim 3, Sager et al./Lievens et al., teaches all the limitations as applied to Claim 2. 
However, Sager et al./Lievens et al., doesn’t explicitly teach the steps of:
providing a global positioning system (GPS) module for the corresponding repository PC device of each repository account.
retrieving the drop-off location with the GPS module for the corresponding repository PC device of each repository account.
	But, Lipschitz in the analogous art of parcel delivery, teaches the steps of:
providing a global positioning system (GPS) module for the corresponding repository PC device of each repository account. (Paragraph(s) 0039 and 0098)(Lipschitz teaches that alternate delivery address comprises an alternate delivery recipient, which, the alternate delivery recipient(s) are pre-registered in a delivery system (i.e., repository accounts). Lipschitz, further, teaches that the alternate delivery recipient(s) addresses alternate delivery zone are determined by GPS coordinates. Lipschitz, also, teaches that the alternate delivery address coordinates are determined in real-time. Lipschitz, further, teaches that the alternate recipient has a mobile computing device (i.e., repository PC device) that includes GPS hardware (i.e., global positioning system (GPS) module) for determining GPS location data, see paragraph 0098)
retrieving the drop-off location with the GPS module for the corresponding repository PC device of each repository account. (Paragraph(s) 0039 and 0098)(Lipschitz teaches that the GPS hardware (i.e., GPS module) installed on the alternate recipient device (i.e., repository PC device) is able to provide real-time indications of GPS location of the alternate recipient, which, includes the alternate recipient delivery address information) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a delivery system that can use GPS module for acquiring GPS information of Sager et al. and a delivery system that can obtain GPS coordinate information of Lievens,  by incorporating the teachings of alternate delivery address information that are associated with alternative recipients’ that are stored in a delivery system use GPS information equipped in a device to obtain real-time GPS location information of Lipschitz, with the motivation of reducing courier driver efforts and failed delivery attempts by using GPS location information for determining delivery addresses. (Lipschitz: Paragraph 0091)

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sager et al. (US 2015/0262125) in view of Lievens et al (US 10,402,775) and further in view of Schmidt (US 2017/0220976) .
	Regarding Claim 4, Sager et al./Lievens, teaches all the limitations as applied to Claim 1 and the steps of:
retrieving a current location for each consumer account with the corresponding consumer PC device. (Paragraph(s) 0044, 0047, and 0070)(Sager et al. teaches that the candidate alternative delivery consignees/locations can be dynamic locations based on GPS information of the customers mobile device (i.e., current location for each consumer account). Examiner, notes, that he consignee computing device will have the same functionality of the mobile stations)

displaying the drop-off information for each nearby account through the corresponding consumer PC device of each consumer account during step (C). (Paragraph 0070)(Sager et al. teaches that the system can use the location information to identify candidate repository/alternative candidate delivery locations that are within the predetermined distance of the determined location of the customers and then notify the customer of candidate repository/alternative delivery consignee locations (i.e., displaying))
	With respect to the above limitations: Sager et al. teaches determining a user’s location using the GPS system on the user’s mobile device. Sager et al., further, teaches that the system will identify candidate repository/alternative candidate delivery locations to the user based on a predetermined distance of the determined location of the customer and display those repository/alternative locations to the user. However, Sager et al./Lievens, doesn’t explicitly teach comparing the current location of the user to the plurality of repository account drop-off locations. 
	But, Schmidt in the analogous art of determining drop-off locations for a user package, teaches comparing the current location for each consumer account to the drop-off information of each repository account with the remote server in order to identify a plurality of nearby accounts for each consumer account,  wherein the nearby accounts is from the plurality of repository accounts. (Paragraph(s) 0078-0079)(Schmidt teaches a user is able to select a “My Location,” button, which, the system will determine the user’s location via GPS coordinates from the user device. The system will then determine the closest drop-off locations by comparing the place to the addresses of available locations in a database (i.e., plurality of repository accounts) to the address provided by the customer. Schmidt, further, teaches that the system will display the closest drop-off/pickup locations to the user)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system that will determine the location of a user and use that location information to determine repository/alternative delivery locations of Sager et al. and determining locations using a GPS system of Lievens, by incorporating the teachings of receiving a current location of user via a GPS system on the user device and then comparing that location to the stored locations of the delivery locations, which, those delivery locations will then be displayed to the user of Schmidt, with the motivation to help improve the safety of package deliveries by protecting recipient privacy. (Schmidt: Paragraph 0006)
	Regarding Claim 5, Sager et al./Lievens/Schmidt, teaches all the limitations as applied to Claim 4 and the steps of: 
providing a GPS module for the corresponding consumer PC device of each consumer account. (Paragraph(s) 0044, 0047, and 0070)( Sager et al. teaches that the candidate alternative delivery consignees/locations can be dynamic locations based on GPS information of the customers mobile device (i.e., current location for each consumer account). Examiner, notes, that he consignee computing device will have the same functionality of the mobile stations, see paragraph(s) 0044 and 0047) 
retrieving the current location with the GPS module for the corresponding consumer PC device of each consumer account. (Paragraph 0070)(Sager et al. teaches that the GPS information for the customers can be retrieved from the customers mobile device)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sager et al. (US 2015/0262125) in view of Lievens et al (US 10,402,775), as applied to Claim 1, and further in view of “Behind the Scenes of Background and Reference Checks,” by Lewis Lustman, November 14, 2016, (hereinafter Background) .
	Regarding Claim 7, Sager et al./Lievens, teaches all the limitations as applied to Claim 1 and the steps of: 
providing a repository-account portal hosted on the remote server. (Paragraph(s) 0051 and 0056)(Sager et al. teaches that a repository/alternative consignee can register with the system. The system will provide a webpage, application, dashboard, browser, or portal of a carrier. further, teaches that the carrier system will provide the webpage. Examiner, respectfully, notes that the carrier system includes a remote server, see paragraph(s) 0034 and 0040)
prompting to enter personal information through the repository-account creation portal. (Paragraph 0051-0052 and 0056)(Sager et al. teaches that the customer operating a consignee device may be requested to provide biographic and/or geographic information, such information may include the consignee name and address information (i.e., personal information))

retrieving a background-check result for the personal information with the remote server. (Paragraph 0080)(Sager et al. teaches that the carrier system (i.e., remote server) may approve the consignee once verified)
appending a new repository account into the plurality of repository accounts with the remote server, if the background-check result is favorable.(Paragraph 0056 and 0080); and (Fig. 9, 930 and 940)(Sager et al. teaches that the customer that registers for an repository/alternative consignee will go through an approval process and if the customer is verified (i.e., if the background-check result is favorable) as a repository/alternative consignee then the consignee will be approved for becoming an repository/alternative consignee (i.e., appending a new repository account))
	With respect to the above limitations: while Sager et al. teaches a repository/alternative consignee using a webpage to enter biographic and/or geographic information, which, the system is then able to run a background check on the repository/alternative consignee. However, Sager et al./Lievens, do not explicitly teach sending the personal information to a third party server for a background check. 
	But, Background in the analogous art of third-parties running background checks, teaches sending the personal information to a third-party server. (Page 1, ‘once an employer has requested a background…,” “Employment History Verification,” and “Education and Credential Verification”)(Background teaches employers are able to send request for background checks to a third party provider, which, the third party agency can provide a report detailing the candidates credit history. the third-party is able to use education and previous employer information of the candidate if provided (i.e., personal information)) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a delivery system that is able to run background checks on a repository consignee and if the consignee is verified then the consignee is enrolled as a repository consignee for a delivery of Sager et al. and a delivery system of Lievens, by incorporating the teachings of using a third-party agency to run a background check using a candidates information of Background, with the motivation to help improve the experience of running background checks by having a third-party agency provide the background, which, help speed up the process and ensure the accuracy of the background checks. (Background: Page 2, ‘Third-party background check providers,’)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sager et al. (US 2015/0262125) in view of Lievens et al (US 10,402,775), as applied to Claim 1, and further in view of Klingenberg et al. (US 2007/0005452) .
	Regarding Claim 9, Sager et al./Lievens, teaches all the limitations as applied to Claim 1 and the steps of: 
prompting the arbitrary consumer account to enter a post-delivery location and a receiving time with the corresponding consumer PC device. (Paragraph 0064)(Sager et al. teaches a customer is able to provide alternative consignees along with the delivery addresses and times (i.e., receiving time) in which the package should be delivered)
compiling the post-delivery location and the receiving time into the 
	With respect to the above limitations: while Sager et al. teaches a customer is able to provide alternative consignees along with the delivery addresses and times for the package to be delivered, which, is then updated in the customer profile. However, Sager et al. and Lievens, do not explicitly teach that the compiling of the information will be received in the package handling logistics after step (D). 
	But, Klingenberg et al. in the analogous art of personalized delivery services, teaches compiling the package-handling logistics after step (D). (Paragraph(s) 0056-0057 and 0069)(Klingenberg et al. teaches that after registering the consignee can select various delivery instructions associated with all or future package deliveries. These instructions can include timeframe(s) (i.e., receiving time) and specific delivery location (i.e., post-delivery location), see paragraph 0069. Klingenberg et al., further, teaches that once the consignee registers with the carrier then the consignee(s) preferences and instructions will be combined into a profile database, see paragraph(s) 0056-0057, (i.e., compiling the package-handling logistics after step (D)))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system that will determine a customer entering delivery information such as alternative delivery addresses and times for the package delivery of Sager et al. and the delivery system of Lievens, by incorporating the teachings of after a consignee registering storing delivery instructions and delivery timeframes along with address information in a database of Klingenberg et al., with the motivation to prevent re-delivery attempts by determining deliver locations that are secure for the delivery of the consignees package. (Klingenberg et al.: Paragraph 0006)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Glasgow et al. (US 2015/0170098). Glasgow et al. teaches that the delivery personalization system can determine personalized delivery choices for a buyer. Glasgow et al., further, teaches that the buyer may specify delivery preferences for certain items, item types, or all items including the location for delivery, safer handling delivery choices, temperature controlled delivery choices, and so forth. Glasgow et al., also, teaches that the buyer delivery preferences can be received from other buyers. Glasgow, further, teaches that the delivery analytics data module may retrieve a buyer profile that is associated with the transaction information, which, can include the prior delivery choice selections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628